Citation Nr: 1022884	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-26 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right leg disorder. 

2.  Entitlement to service connection for right ear hearing 
loss. 

3.  Entitlement to service connection for left ear hearing 
loss. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right shoulder 
disorder.

6.  Entitlement to service connection for right hip disorder. 

7.  Entitlement to service connection for bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1986 to December 1986 and from January 2004 to 
February 2005, with additional service in the Alabama Army 
National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), in which pertinent part, the 
benefits sought on appeal were denied. 

In March 2010, the Veteran testified in a hearing before the 
undersigned at the RO.  A copy of the hearing transcript has 
been associated with the claims folder.  At the hearing, the 
Veteran submitted evidence directly to the Board.  It was 
accompanied by a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).

The issues of right shoulder disorder, right hip disorder, 
and bilateral knee disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran has a current chronic right leg disorder. 

2.  The evidence of record does not show that the Veteran has 
current right ear hearing loss disability for VA purposes.    

3.  The service treatment records show an indication of left 
ear hearing loss prior to the Veteran's entrance into his 
second period of active service. 

4.  Resolving all doubt in the Veteran's favor, the weight of 
the evidence shows that the left ear hearing loss disability 
was aggravated by the Veteran's second period of active 
service. 

5.  The preponderance of the evidence establishes that 
tinnitus has been present since service. 

  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right leg disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009).

3.  The criteria for entitlement to service connection for 
left ear hearing loss have been met. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.307, 3.309, 3.385 (2009).

4.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, with regard to the claims for entitlement to service 
connection for left ear hearing loss and tinnitus, since the 
full benefits requested are being granted in this decision, 
any lapse in duties to notify or assist have not prejudiced 
those claims.  

Concerning the claims of entitlement to service connection 
for right leg disorder and right ear hearing loss, VA is 
required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the December 2006 RO decision in the matter, 
VA sent a letter to the Veteran in April 2005 that informed 
him of what evidence is required to substantiate the claims, 
and apprised him as to his and VA's respective duties for 
obtaining evidence.  

Although the RO did not advise the appellant with respect to 
Dingess notice, the instant decision confirms the RO's denial 
of benefits and the Veteran is therefore not prejudiced in 
regards to this deficiency.  

In addition to its duty to notify the Veteran with regard to 
his claim, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  He was afforded an 
audiologic examination in January 2006 and a general medical 
examination in February 2006, in which the examiners 
addressed the nature and etiology of the claimed disorders.   

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).1

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases, such as arthritis and 
organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed to have incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see 
also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection have been met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Right Leg Disorder

The Veteran seeks entitlement to service connection for a 
right leg disorder.  He asserts that he injured his right leg 
during his second period of service when he fell.  The 
Veteran reports that he continues to experience swelling in 
his right leg since his fall.  

A review of the service treatment record shows that the 
Veteran complained of swelling in his right leg in June 2002.  
The June 2002 treatment record shows that the Veteran 
complained of a swollen right leg with soreness over his 
right shin.  There was tenderness on palpation, but the 
Veteran had complete range of motion.  It was noted that the 
Veteran returned to duty.  An April 2004 service treatment 
record shows that the Veteran continued to complain of 
swelling in his right leg, which occurred about once a month.  
The record does not contain an examination prior to 
separation. 

Shortly after his discharge from service, the Veteran was 
afforded an Environmental Hazards examination in May 2005.  
The examination report reflected complaints of right leg 
swelling, but the physician noted that there was no swelling 
observed during the examination. 

In February 2006, the Veteran was afforded a general VA 
examination.  In that examination report, the examiner noted 
the Veteran's complaints of right leg swelling every three to 
four months.  Each episode would last up to a week and then 
would resolve.  The Veteran denied any other symptomatology 
and recalled no specific injury to his right leg.  The 
examiner found that there was no objective medical evidence 
of record or upon examination to support a diagnosis. 

The subsequent post-service treatment records continue to 
reflect the Veteran's reported history of swollen right leg, 
but no diagnosis has been provided. 

In this case, the Veteran asserts entitlement to service 
connection for right leg disorder claimed as swelling.  Here, 
the record does not show a current diagnosis, or any 
objective manifestations of, any right leg disorder.  The 
February 2006 VA examination report did not reveal any 
abnormal findings in the right leg.  

The Veteran is competent to report observable symptoms such 
as swelling in his leg.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, as detailed above, 
the medical evidence does not show any objective findings of 
a disorder in his right leg.  The Board notes that a symptom, 
such as swelling, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Again, after a review of the claims file and an examination 
of the Veteran, the VA examiner did not find any abnormal 
findings in the Veteran's right leg.  None of the subsequent 
medical records show a current diagnosis, or objective 
manifestations, associated with the Veteran's complaints of 
swelling in the right leg.  Therefore, service connection is 
not warranted.  See Hickson, 12 Vet. App. at 253.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for right 
ear and left ear hearing loss, and for tinnitus.  He asserts 
that while he was stationed in Iraq he worked near large 
generators and he was exposed to mortar attacks and explosion 
blasts.  He reports that he first noticed a decline in his 
hearing in 2004.  At that time he also first noticed ringing 
in his ears.  The Veteran further reports that he has 
continued to experience such symptoms since service.  He 
acknowledges that he was exposed to civil occupational noise 
while working in an industrial plant prior to his second 
period of active, but he states that he was required to wear 
hearing protection.  The Veteran denies any post-service 
noise exposure since his second period of service.  

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection specifically for 
hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal 
hearing is from zero to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet App. 155 (1993).  It is noted, however, that unless a 
hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA 
may not grant service connection for hearing loss. 

In this case, a review of the service treatment records shows 
variable results from hearing acuity examinations during the 
Veteran's service.  The report of an April 1986 examination 
prior to enlistment shows that the Veteran's ears were 
evaluated as normal and the audiogram results showed 
bilateral hearing within normal limits.  The reported results 
from a July 1991 audiogram show hearing loss disability in 
both his right ear and left ear at 4000 Hertz (45 and 40 
decibels, respectively).  The audiogram results from an 
August 1997 test only shows hearing loss disability in the 
right ear (45 decibels at 4000 Hertz) and an indication of 
clinical hearing loss in the left ear (25 decibels at 4000 
Hertz).  The report of a July 2003 periodic examination just 
prior to the Veteran's second period of active duty shows 
right ear hearing loss disability (50 decibels at 4000 Hertz) 
and an indication of clinical left ear hearing loss (25 
decibels at 4000 Hertz).  The record does not show that the 
Veteran was afforded a separation examination at the time of 
his discharge from his second period of service. 

The May 2005 Environmental Hazards examination shows the 
Veteran's ears were evaluated as normal, but he reported a 
history of tinnitus and decreased auditory acuity. 

The next pertinent medical evidence is found in a December 
2005 VA audiology consultation report for a reported history 
of longstanding tinnitus.  In the report, the Veteran 
described a gradual onset of hearing loss for both ears and a 
constant, high-pitched tinnitus, bilaterally, since June or 
July of 2004.  It was noted that the Veteran had a recent 
military history of constant generator noise and occasional 
noise from small firearms and explosions.  The Veteran 
reported an incident in which he was in close proximity to an 
explosion that caused his ears to ring for several hours.  
Audiological test results showed hearing within normal limits 
in the right ear and mild sloping sensorineural hearing loss 
in left ear with clearly defined noise notch.  The VA 
audiologist opined that the left ear noise notch was in large 
part due to noise exposure.  

In January 2006, the Veteran was afforded a VA audiological 
examination.  The examination report showed hearing loss 
disability in the left ear (40 decibels at 4000 Hertz) and 
normal hearing in the right ear (all Hertz were records as 20 
decibels or under).  Speech recognition scores were 96 
percent, bilaterally.  The Veteran reported constant 
tinnitus, bilaterally.  The examiner noted the Veteran report 
history of noise exposure.  The examiner diagnosed the 
Veteran with tinnitus and mild sloping left ear sensorineural 
hearing loss.  The examiner found that she could not provide 
an opinion as to whether the Veteran's left ear hearing loss 
was related to service because of the inconsistent audiologic 
results shown in service and the Veteran's positive history 
of occupational noise exposure.  The examiner found that the 
Veteran's tinnitus was not due to in-service acoustic trauma, 
because it was first documented in 1992 and it pre-existed 
service. 

The record also contains the findings from an October 2008 
audiological evaluation that shows the Veteran has left ear 
hearing loss disability (45 decibels at 3000 Hertz and 60 
decibels at 4000 Hertz) and only an indication of right ear 
hearing loss (25 decibels at 3000 Hertz and 30 decibels at 
4000 Hertz).  A January 2009 Hearing Conservation Disposition 
report shows the Veteran had been diagnosed with tinnitus and 
sensorineural hearing loss. 

In this case, the Veteran seeks service connection for right 
ear and left ear hearing loss, and for tinnitus.  At the 
outset, the Board finds that the Veteran has credibly 
testified to experiencing acoustic trauma in service while 
working around generators and being exposed to occasional 
small arm fire and explosions.  Such noise exposure is 
consistent with the circumstances of his service.  
§38 U.S.C.A. 1154(a).  Accordingly, in-service noise exposure 
is conceded.

The remaining questions on appeal are whether the record 
shows the Veteran has current disabilities and if those 
disabilities are etiologically related to his in-service 
noise exposure. 

The Board first notes that a review of the record fails to 
establish show current right ear hearing loss disability as 
defined by VA law.  See 38 C.F.R. § 3.385.  The most recent 
audiometric findings from the October 2008 audiological 
evaluation report reveal that the Veteran does not have 
hearing loss disability in his right ear.  There are no pure 
tone thresholds of 40 decibels or greater in any of the 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, and 
that the Veteran does not have at least three pure tone 
thresholds at 26 decibels or greater at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz at any time during the appeal period. 
See 38 C.F.R. § 3.385.  Since the Veteran has not been shown 
to have a hearing loss disability as defined by VA in his 
right ear, service connection for right ear hearing loss is 
not warranted.  38 C.F.R. §§ 3.303 and 3.385.  

The Board now turns to the Veteran's claims of entitlement to 
service connection for left ear hearing loss and tinnitus.  
The record shows the Veteran has current left ear hearing 
loss as defined under 38 C.F.R. § 3.385 and he was diagnosed 
with constant tinnitus within the first year after his 
discharge from service.   See the report of the January 2006 
VA audiological examination. 

The Board has considered the Veteran service treatment 
records which show left ear hearing loss disability in July 
1991, and where the subsequent in-service audiologic results 
show an indication of hearing loss in a July 2003 pre-
deployment examination in conjunction with the Veteran's 
upcoming tour of active duty that began in January 2004.  As 
the July 2003 examination demonstrated clinical hearing loss 
per Hensley, a defect was noted on entry and the presumption 
of soundness does not apply.  38 U.S.C.A. § 1111.

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). VA bears the burden to rebut the presumption of 
aggravation in service. Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 
However, aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Based on the evidence as detailed above, the Veteran's 
hearing acuity in his left ear significantly decreased 
between the time of the July 2003 periodic examination and 
the January 2006 VA audiologic examination.  Such an increase 
in severity is found to indicate a permanent worsening in the 
Veteran's left ear hearing loss.  

Again, the record reflects noise exposure in service and a 
showing of impaired left ear hearing shortly after discharge.  
Accordingly, resolving any doubt in the Veteran's favor, 
service connection is warranted for left ear hearing loss.  
Indeed, the claims file contains no negative nexus opinion, 
as the VA examiner declined to offer a conclusion as to the 
etiology of such hearing loss.  Moreover, while the Veteran 
has post-service noise exposure in his civilian occupation, 
he wore ear protection in that context.  Thus, the evidence 
is at least in relative equipoise and the claim should 
therefore be awarded.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
 
With respect to the tinnitus claim, the Board observes that 
by its nature tinnitus is a ringing in the ears that can be 
detected by the Veteran.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (providing that ringing in the ears is 
capable of lay observation).  The United States Court of 
Appeals for Veterans Claims (CAVC or Court) has held that, 
where there is of record lay evidence of in-service tinnitus 
and of tinnitus ever since service and medical evidence of a 
current diagnosis, such evidence suffices to indicate that 
disability may be associated with active service.  As such, 
the Veteran's statements and testimony as to when the ringing 
in the ears began is important and credible evidence going 
toward the matter of when the condition began.  The Veteran 
maintains that his tinnitus is a result of excessive noise 
exposure while he was stationed in Iraq during his second 
period of service, and the record shows that he has 
experienced tinnitus since service.  

The Board acknowledges the January 2006 VA examiner's opinion 
that the Veteran's tinnitus is not likely related to service, 
because it was documented prior to his second period of 
active duty.  In this regard, the Board notes that after a 
full review of the record, it found that the first report of 
tinnitus is not shown until 2005.  Prior to and since the 
January 2006 VA examination report, the Veteran has credibly 
stated that he first experienced constant tinnitus when he 
was stationed in Iraq.  Thus, the Board finds that the 
Veteran's statements on the onset of his symptomatology are 
sufficient to outweigh the examiner's notation based on a 
single documentation of tinnitus shown twelve years prior to 
his entrance into his second period of service.  
Consequently, resolving any doubt in the Veteran's favor, the 
Board finds that the Veteran's tinnitus is likely related to 
service.  Hence, service connection for tinnitus is 
warranted.  38 C.F.R. § 3.303.

In sum, the Veteran has credibly testified that he was 
exposed to acoustic trauma during his second period of 
service.  The record does not reflect that the Veteran has a 
right ear hearing loss disability as defined by VA law.  
Service connection is therefore not warranted for right ear 
hearing loss.  

The January 2006 VA audiological examination does show left 
ear hearing loss disability and a current diagnosis for 
tinnitus.  After resolving all doubt in the Veteran's favor, 
the evidence of record shows that the Veteran's left ear 
hearing loss was aggravated by service and his tinnitus was 
incurred during service.  Service connection is warranted for 
left ear hearing loss and tinnitus. 


ORDER

Entitlement to service connection for right leg disorder is 
denied. 

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.  

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.    


REMAND

The Veteran seeks entitlement to service connection for right 
shoulder disorder, right hip disorder, and bilateral knee 
disorder.  After a review of the record, the Board finds that 
additional development is necessary prior to the adjudication 
of these claims.  In particular, the Board finds that a VA 
examination is warranted. 

A review of the Veteran's service treatment record shows he 
injured his right shoulder, right hip, and both knees during 
service.  Additionally, the record shows that the Veteran has 
consistently complained of pain in his right shoulder, right 
hip, and both knees since service.  Although at the time of 
the February 2006 general VA examination the examiner did not 
find any objective medical evidence to support a diagnosis 
for the Veteran's complaints, more recent medical evidence 
shows diagnoses for osteoarthritis in the right shoulder and 
both knees, and a diagnosis for synovitis in the right hip.  

For the foregoing reasons, the Board finds that another VA 
examination is warranted.  The Veteran should be scheduled 
for a VA examination to determine the nature and etiology of 
any right shoulder, right hip and bilateral knee disorders.   
See 38 U.S.C. § 5103A(d)(1) (West 2002).  The examiner should 
specifically address whether any diagnosed disorder was 
aggravated or caused by the Veteran's service.  

Prior to any examination, the Agency of Original Jurisdiction 
(AOJ) should ask the Veteran to identify any outstanding 
records of pertinent VA and private treatment, and obtain 
those records.  

If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.

Lastly, the AOJ should ensure that the Veteran receives 
proper notice in accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159 (2006), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and any other applicable 
legal precedent.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for 
the above issues in accordance 
with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 
3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any 
other applicable legal precedent.

2.  The AOJ should ask the Veteran 
to identify any outstanding 
records of pertinent VA and 
private treatment, and obtain 
those records.  

If any identified records cannot 
be obtained, a memorandum should 
be included in the file explaining 
the procedures undertaken to 
attempt to find the records and 
why such attempts were not fully 
successful.

3.  The AOJ should schedule the 
Veteran for the appropriate 
examination(s) to determine the 
nature and etiology of his right 
shoulder, right hip and bilateral 
knee disorders.  The claims file 
should be made available to the 
examiner for review in conjunction 
with the examination, and the 
examiner's report should indicate 
that such a review was conducted.  
All necessary tests should be 
performed and reported in the 
examination report. 

The examiner(s) should diagnose 
any current disability of the 
right shoulder, right hip, and 
both knees.  Following a thorough 
examination, the examiner should 
provide an opinion as to whether 
it is at least as likely as not 
(50 percent or greater likelihood) 
that any diagnosed disorder is 
related to any incident in 
service.  The examiner should 
provide a detailed rationale for 
the opinions expressed.  If the 
examiner cannot respond without 
resorting to speculation, he 
should explain why a response 
would be speculative.

3.  Following the completion of 
the requested actions, the AOJ 
should then re- adjudicate the 
Veteran's claims.  If the benefits 
on appeal remain denied, the 
Veteran and his representative 
should be provided with a 
Supplemental Statement of the Case 
(SSOC) and afforded an applicable 
opportunity to respond.  
Thereafter, the case should be 
returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


